Order entered March 22, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-20-00861-CR
                                No. 05-20-00862-CR

                     RAYAN DHANES GANESH, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

               On Appeal from the 282nd Judicial District Court
                             Dallas County, Texas
               Trial Court Cause No. F16-76113-S & F16-76111-S

                                       ORDER

      We REINSTATE these appeals.

      We abated for a hearing on why appellant’s brief had not been filed and for

the trial court to complete a certification of appellant’s right to appeal in each case.

Before the Court is appellant’s March 18, 2021 motion for extension of time and

his tendered brief. In the interest of expediting these appeals and because the trial

court has not held a hearing, we VACATE that portion of our February 24, 2021

order requiring a hearing and findings.
      We GRANT appellant’s motion and ORDER the brief filed as of the date of

this order.

      We ORDER the trial court to complete and cause to be filed WITHIN

FIFTEEN DAYS of the date of this order rule 25.2 certifications that accurately

reflect appellant’s right to appeal the September 14, 2020 judgments in these

appeals. See TEX. R. APP. P. 25.2(a); Cortez v. State, 420 S.W.3d 803, 807 (Tex.

Crim. App. 2013). If the certifications are not filed by April 5, 2021, the Court will

take whatever action is necessary to secure the rule 25.2 certifications of

appellant’s right to appeal each conviction.

      We DIRECT the Clerk to send copies of this order to the Honorable Amber

Givens, Presiding Judge, 282nd Judicial District Court; to J. Daniel Oliphant; and

to the Dallas County District Attorney’s Office, Appellate Division.




                                               /s/   LANA MYERS
                                                     JUSTICE